POLEN, Judge.
We grant the petition for writ of certio-rari, on the basis that the order of the trial court, transferring one court of a three-count complaint against two insurance companies and an alleged tortfeasor, all arising out of the same automobile accident, from circuit to county court, departs from the essential requirements of law and which may cause material injury which would be irremediable on plenary appeal. Tommie v. LaChance, 412 So.2d 439 (Fla. 4th DCA *3181982); Edgar v. Economic Opportunity Legal Servs., 230 So.2d 487 (Fla. 3d DCA 1970). Order quashed.
GLICKSTEIN, C.J., concurs.
GUNTHER, J., dissents without opinion.